Order entered March 25, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00068-CV

           IN THE INTEREST OF P.J.H. AND M.J.H., CHILDREN

                  On Appeal from the 354th Judicial District Court
                               Hunt County, Texas
                          Trial Court Cause No. 85368

                                     ORDER

      The reporter’s record is past due. On March 17, 2021, we ordered the

reporter’s record be filed by April 16, 2021 after counsel for appellant notified the

Court that he had requested the record and was in the process of paying the

reporter’s fee.

      Shannon Sudderth, Official Court Reporter for the 354th Judicial District

Court, filed a letter on March 24, 2021 informing the Court that counsel for

appellant has not communicated with her regarding the record. She states that

counsel contacted her predecessor but has not provided the dates for the hearings

he wants transcribed or made payment arrangements.
      In light of these circumstances, we ORDER appellant to file, by April 1,

2021, written verification that he has requested that Ms. Sudderth prepare the

reporter’s record and has paid or made arrangement to pay her fee.             Should

appellant file the required written verification, the Court will set a new deadline for

the reporter’s record. Should appellant fail to comply, the Court will order the

appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Sudderth and all parties.

                                              /s/    CRAIG SMITH
                                                     JUSTICE